Case 1:20-cv-07103 Document 1-3 Filed 09/01/20 Page 1 of 3

EXHIBIT C
Case 1:20-cv-07103 Document 1-3 Filed 09/01/20 Page 2 of 3

WALLACE E.J. COLLINS III
Attorney-at-Law
250 East 39™ St. (Suite 9K)
New York, NY 10016
Tel: 212-661-3656
wallacecollins@gmail.com

August 13, 2020

Donald J. Trump for President, Inc.
c/o Trump Tower

725 5" Avenue

New York, NY 10022

Re: Cease and Desist Unauthorized Use of
“Electric Avenue” by Eddy Grant

To Whom It May Concern:

Tam legal counsel to Eddy Grant, the artist and songwriter of the sound recording and
musical composition “Electric Avenue” (the “Work”) — and it has come to our attention that you
have made an unauthorized use of our copyrighted Work in connection with the political
campaign of Donald Trump (the "Infringing Use").

My client is the sole and exclusive rightful copyright owner of the Work, and his
copyright registration constitutes prima facie evidence of the validity of his copyright, his sole
and exclusive ownership of the copyright, and his exclusive right to use the copyrighted Work.

As a result of your wrongful, unauthorized Infringing Use in connection with your
controversial political campaign, substantial damage and irreparable harm has occurred and will
continue to occur to my client and to his reputation as an artist (when affiliated in any way with
your campaign). My client has always had a reputation of standing for truth and justice for all,
which will be seriously undermined by any affiliation with the name “Trump” in this political
context. Such damage will also extend to the value of my client’s musical catalog.

Since you neither asked for nor received permission to use the Work, upon information
and belief, you have willfully infringed the Work under 17 U.S.C. Section 101 et seq., and
should be held liable for statutory damages as set forth in Section 504(c)(2) therein. Upon
information and belief, such infringement has been knowing and intentional, which subjects you
to additional penalties under the copyright laws of the United States. My client will also seek
injunctive relief and additional monetary damages and legal fees in connection with such
Infringing Use.

WE HEREBY DEMAND THAT YOU IMMEDIATELY (} CEASE AND DESIST
ANY FURTHER USE OR EXPLOITATION OF THE ABOVE-REFERENCED
INFRINGING USE AND (ii) HOLD ANY MONIES ARISING OUT OF OR RELATED
TO YOUR CAMPAIGN AND ATTRIBUTABLE TO THE ABOVE-REFERENCED
INFRINGING USE UNTIL THIS MATTER IS FULLY AND FAIRLY RESOLVED.
Case 1:20-cv-07103 Document 1-3 Filed 09/01/20 Page 3 of 3

August 13, 2020
Page 2

We prefer to resolve this dispute expeditiously in order to avoid costly and time-
consuming litigation and the negative publicity that can surround unauthorized use of such an
iconic musical composition (especially where the use indicates a fundamental misunderstanding
of the very meaning of the underlying Work). However, my client fully intends to pursue all
available legal remedies if we cannot come to a satisfactory resolution of this matter. If you
know my client’s reputation then you know that this Infringing Use in connection with the name
“Trump” in a political context is a serious transgression and could subject you to upwards of

$100,000,000 in monetary damages.

The foregoing is not meant to be a full recitation of all of the facts and circumstances, and
all rights and remedies are expressly reserved.

Ce: EG, et al.
